t c memo united_states tax_court john parks trowbridge petitioner v commissioner of internal revenue respondent sabrina martin f k a sabrina l trowbridge petitioner v commissioner of internal revenue respondent docket nos filed date r determined deficiencies in tax with respect to ps h and w for the years as well as additions to tax under sec_6651 and sec_6654 i r c with respect to various of those years ps filed petitions for redetermination but failed to appear at trial r moved for default judgment with respect to the deficiencies in tax determined against ps for all years and the additions to tax determined against h for the years r proceeded to trial on the issues of the additions to tax determined against w for all years and the additions to tax determined against h for and held r’s motion for default judgment is granted held further form sec_1040 and sec_1040ez filed by ps do not constitute valid federal_income_tax returns held further ps are liable for the additions to tax at issue in the amounts determined by r with minor adjustments held further h and w are liable for penalties under sec_6673 i r c in the amounts of dollar_figure and dollar_figure respectively john parks trowbridge and sabrina martin pro sese m kathryn bellis for respondent memorandum findings_of_fact and opinion halpern judge these cases have been consolidated for purposes of trial briefing and opinion by notices of deficiency dated date the notices of deficiency respondent determined deficiencies in and additions to each petitioner’s federal income taxes as follows john parks trowbridge dr trowbridge year deficiency dollar_figure big_number big_number big_number big_number additions to tax sec_6651 sec_6654 -- dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number sabrina l trowbridge ms martin1 year deficiency dollar_figure big_number big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number -- dollar_figure big_number big_number big_number respondent has moved that petitioners be held in default with respect to the deficiencies in tax determined against them for all years and that dr trowbridge be held in default with respect to the additions to tax determined against him for and in addition respondent has moved for partial summary_judgment in his favor with respect to the additions to tax determined against dr trowbridge for and and the additions to tax determined against ms martin for all years respondent has also asked the court to impose a penalty on each petitioner under sec_6673 in the amount of dollar_figure for the reasons that follow we shall grant respondent’s motions for default judgment sustain with minor adjustments the additions to tax that are the subject of his motions for partial summary_judgment and impose penalties under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and during the years at issue ms martin was married to dr trowbridge and was known as sabrina l trowbridge she is now known as sabrina martin and we shall refer to her as ms martin for all purposes in this report procedure for the sake of convenience all dollar amounts are rounded to the nearest dollar findings_of_fact preliminary facts at the time the petitions were filed in these cases each petitioner resided in harris county texas petitioners were married to each other during the years at issue but filed separate returns for those years dr trowbridge is a physician and ms martin is a nurse and administrative assistant who during the years at issue was sometimes employed by dr trowbridge’s professional_corporation both petitioners are calendar_year taxpayers respondent’s examination with respect to dr trowbridge’s and taxable years commenced before respondent’s examinations with respect to dr trowbridge’s and taxable years and ms martin’s through taxable years commenced after date dr trowbridge’s and form sec_1040 form on date dr trowbridge mailed to the internal_revenue_service irs a form_1040 u s individual_income_tax_return dr trowbridge’s form_1040 which the ir sec_2 as discussed infra dr trowbridge’s form_1040 is relevant to the determination of whether he is liable for the sec_6654 addition_to_tax with respect to his taxable_year received on date on page of dr trowbridge’s form_1040 he reported tax of dollar_figure but stated see attached disclaimer statement--admitted tax_liability is zero the attached disclaimer statement the disclaimer reads in part as follows the assessment and payment of income taxes is voluntary john respectfully declines to volunteer concerning assessment and payment of any_tax balance due on the return or any redetermination of said tax be it known that we separately and together therefore deny tax_liability and do not admit that the stated amount of tax on return as calculated solely by reference to provided tables is due and collectible the tax_return read as a whole shows no amount as being the tax and shows the tax to be zero and zero is the starting point in determining a deficiency or any other action involving this return john has provided payment in the amount of dollar_figure as a voluntary contribution the disclaimer is signed by dr trowbridge and acknowledged in full agreement by ms martin respondent determined a deficiency in dr trowbridge’s tax for of dollar_figure form_1040 on date dr trowbridge mailed to the irs a form_1040 u s individual_income_tax_return dr trowbridge’s form_1040 which the irs received on date on page of dr trowbridge’s form_1040 he reported tax of dollar_figure but stated see attached disclaimer statement--admitted tax_liability is zero in substance the attached disclaimer is identical to the disclaimer dr trowbridge submitted to the irs no other document purporting to be a return for respondent determined a deficiency in dr trowbridge’s tax for of dollar_figure the only payment made by dr trowbridge for was dollar_figure paid on date with his form_1040 form_1040 on date dr trowbridge mailed to the irs a form_1040 u s individual_income_tax_return dr trowbridge’s form_1040 which the irs received on date on page of dr trowbridge’s form_1040 he reported tax of dollar_figure but stated see attached disclaimer statement--admitted tax_liability is zero in substance the attached disclaimer is identical to the disclaimer dr trowbridge submitted to the irs no other document purporting to be a return for respondent determined a deficiency in dr trowbridge’s tax for of dollar_figure the only payment made by dr trowbridge for was dollar_figure paid on date with his form_1040 ms martin’s through income_tax filings form_1040 on or around date ms martin mailed to the irs a form_1040 u s individual_income_tax_return ms martin’s form_1040 which the irs received on date on page of ms martin’s form_1040 she reported tax of dollar_figure and withholding of dollar_figure she also stated see attached disclaimer statement--admitted tax_liability is zero the attached disclaimer refers to her but in substance is identical to the disclaimer ms martin submitted to the irs no other document purporting to be a return for respondent determined a deficiency in ms martin’s tax for of dollar_figure the only payment made by ms martin for was dollar_figure paid on date with her form_1040 form_1040 on or around date ms martin mailed to the irs a form_1040 u s individual_income_tax_return ms martin’s form_1040 which the irs received on date on page of ms martin’s form_1040 she reported tax of dollar_figure and withholding of dollar_figure she also stated see attached disclaimer statement--admitted tax_liability is zero the attached disclaimer refers to her but in substance is identical to the disclaimer ms martin submitted to the irs no other document purporting to be a return for respondent determined a deficiency in ms martin’s tax for of dollar_figure the only payment made by ms martin for was dollar_figure paid on date with her form_1040 and tax obligations ms martin did not file federal_income_tax returns for either or she did not make any estimated_tax payments for those years respondent determined deficiencies of dollar_figure and dollar_figure in ms martin’s taxes for and respectively form 1040ez on or about date ms martin mailed to the irs a form 1040ez income_tax return for singles and joint filers with no dependents ms martin’s form 1040ez which the irs received on date on ms martin’s form 1040ez she reported tax of dollar_figure an earned_income_credit of dollar_figure and withholding of dollar_figure she also stated see attached disclaimer statement--admitted tax_liability is zero the attached disclaimer refers to her but in substance is identical to the disclaimer ms martin submitted to the irs no other document purporting to be a return for respondent determined a deficiency in ms martin’s tax for of dollar_figure the only payment made by ms martin for was dollar_figure paid on date with her form 1040ez the pleadings and related matters the petitions in response to the notices of deficiency both petitioners filed petitions on date in many respects the petitions are identical dr trowbridge’s petition i sec_74 pages long and ms martin’s petition i sec_75 pages long although the petitions do assign error to respondent’s determinations for the most part they make a convoluted argument that subjecting petitioners to the same rate_of_tax as federal employees constitutes impermissible disparate treatment petitioners cite a variety of code sections and regulatory materials to show that public employees and certain others receive benefits from the federal government that are not available to petitioners as private independent contractors or private sector workers they state in direct contrast to the private independent_contractor or non-government workers whose economic position and rate of personal earnings are not fixed and guaranteed by statute the rate instead is controlled by what the market place will bear and without any position fixed by statute this gives the government employees or officers a great personal and economic advantage over that afforded to the private independent_contractor or non-government workers and as such creates a disparate or unequal treatment under the law because the internal_revenue_service administratively states that the private independent contractors or private sector workers pay sic must pay the same rate or percentage of tax on net_income as do the government employees under title sec_1 or without affording these same government privileges services benefits contributions or funds they argue that either respondent has to afford them a lower special tax_rate or they must be afforded the same benefits as federal government employees it is the position of this petitioner that there is within the internal_revenue_code irc a separate taxing statute with a reduced or compensatory rate_of_tax for the taxpayers who are private independent contractors or private sector workers if not then this petitioner is entitled to receive the same compensation in benefits and economic protections as the federal employee appointed or elected official or corporate or partnership individuals respondent’s motions for a more definite statement in response to the petitions respondent moved in each case for a more definite statement or to dismiss for failure to state a claim upon which relief can be granted following a hearing on respondent’s motions we declined to dismiss but concluded that the petitions contained frivolous and groundless allegations we struck from the petitions all such allegations which constituted the bulk of the petitions the answers on date respondent filed his answers to the abridged petitions denying all material allegations of fact made in support of the lone remaining assignment of error contained therein standing_pretrial_order and notice on date the court issued its standing_pretrial_order and notice in each case setting the cases for trial at the trial session of the court commencing on date in houston texas petitioners’ discovery requests on september and ms martin and dr trowbridge respectively served on respondent a request for admissions each request is over pages in length without attachments and requests over admissions on date each petitioner served on respondent interrogatories and a request for production of documents each set of interrogatories is over pages in length and contains over interrogatories on date respondent filed motions for protective orders with respect to the requests for admissions interrogatories and requests for production of documents served by petitioners respondent argued that such requests were not timely addressed improper issues and were intended to burden respondent unduly waste his resources and divert him from trial preparation we asked petitioners to respond and after considering their responses granted respondent relief substantially for the reasons stated in respondent’s motions petitioners’ dismissal efforts motions to dismiss for lack of jurisdiction on date dr trowbridge submitted for the petitioners a motion styled petitioner’s verified challenge to jurisdiction of the court which we filed in each case as a motion to dismiss for lack of jurisdiction the motion denies the existence of any contracts or commercial agreements which create an attachment of an equity relationship between the ‘united states’ and or the state of texas and petitioner the motion also states petitioner has specifically forfeited waived rejected declined and refused to voluntarily accept any and all benefits especially admiralty and limited debt liability benefits from the ‘united states’ and its instrumentalities apparently on those bases the motion then states petitioner hereby gives formal notice to the court of petitioner’s status as a nonjuristic person a texas state citizen and that in such status petitioner squarely challenges and voids the jurisdiction of this court petitioners claimed in the motion that we lack in personam jurisdiction and subject matter jurisdiction we denied the motion motions to dismiss on date dr trowbridge submitted and ms martin signed in full agreement a motion styled petitioner’s notice of withdrawal of petition which we filed in each case as a motion to dismiss the motions to dismiss and denied in those motions petitioners reiterated their claims that we lack jurisdiction and stated that they wished to withdraw their petitions petitioner hereby gives notice of withdrawal of the petition for review by the united_states tax_court this notice of withdrawal of petition makes moot voids and cancels all proceedings previously scheduled by this court for action upon the petition filed in error trial session these cases were called from the calendar at the court’s trial session commencing on monday date in houston texas on friday date an employee of the court clerk’s office contacted petitioners and reminded them that they were expected to appear at the call of the calendar on monday december when on that date the cases were called from the calendar petitioners failed to appear counsel for respondent appeared and announced ready for trial the court set the cases for trial on tuesday date pincite a m and directed the deputy trial clerk to contact petitioners by telephone and notify them of the date and time of the trial when the cases were recalled from the calendar on december for to the extent petitioners were relying on grounds other than jurisdiction a decision dismissing the proceedings would have been considered a decision sustaining the deficiencies determined by respondent see sec_7459 since we did not believe that was the result petitioners intended we denied the motions to dismiss trial petitioners failed to appear counsel for respondent appeared and announced ready for trial the deputy trial clerk reported that he had left messages for both petitioners as to the date and time of the trial respondent moved to dismiss for default in both cases and the court set those motions for a hearing on friday date the court instructed respondent’s counsel to arrange personal service of the petitioners to inform them of the hearing the court heard one witness in support of respondent’s case on friday date the cases were recalled from the calendar for a hearing on respondent’s motions to dismiss for default petitioners failed to appear counsel for respondent appeared and announced ready for the hearing internal revenue_agent marilyn maciness testified that she had served each petitioner personally with notice of the hearing the court took respondent’s motions to dismiss for default under advisement i motions to dismiss for default opinion respondent has moved that dr trowbridge be held in default with respect to and that a decision be entered in respondent’s favor in the full amount of the deficiencies in tax determined by respondent against dr trowbridge for the years through and the additions to tax determined by respondent against dr trowbridge for the years through and that ms martin be held in default with respect to and that a decision be entered in respondent’s favor in the full amount of the deficiencies in tax determined by respondent against ms martin for the years through petitioners object respectively to those motions collectively the default motions in pertinent part rule a provides a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper respondent argues that petitioners’ failures to appear for the call of these cases on date and at the trial of the cases on date constitute defaults and that it is appropriate for the court to enter default judgments against each with respect to the deficiencies and additions to tax that are the subject of the default motions although petitioners failed to appear at the hearing on the default motions they did submit a document to the court that day styled mandatory judicial_notice of petitioner’s refusal for cause of respondent’s motion for default judgment which we filed in each case as an objection to the respective default motions petitioners object to the default motions principally on the ground that each had withdrawn his or her petition by the motions to dismiss which we had denied we have no doubt that petitioners had knowledge of the call of these cases on date and the recall of the cases on december and we assume that petitioners failed to answer those calls because they no longer wished to continue their cases in this court that is the position taken by them in the motions to dismiss which we denied we shall therefore hold each of them in default we shall enter a decision against each petitioner that includes the full amount of the deficiencies in tax and additions to tax that are the subject of the default motions that is appropriate since respondent had denied all material allegations of fact set forth in the petitions in support of the assignments of error and none of petitioners’ filings has otherwise convinced us that respondent in any way erred in determining the deficiencies in tax and additions to tax that are the subject of the default motions ii remaining additions to tax a introduction respondent proceeded to trial on the issues of the additions to tax determined against dr trowbridge for the years and and the additions to tax determined against ms martin for the years through collectively the remaining additions to tax on account of the burden of production imposed on the secretary by current sec_7491 hereafter sec_7491 as will be discussed respondent has carried that burden b summary adjudication unnecessary respondent has moved for partial summary_judgment in his favor with respect to the remaining additions to tax petitioners object respectively to those motions collectively the summary_judgment motions a party may move for summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule a summary_judgment is a device used to expedite litigation and is intended to avoid unnecessary and expensive trials of ‘phantom factual questions ’ 78_tc_412 the party moving for summary_judgment has the burden of showing the absence of a genuine issue as to any material fact id see rule b the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment espinoza v commissioner supra pincite we do not decide whether respondent was required to satisfy sec_7491 in this default setting respondent has moved for partial summary judgments but since there was a trial in these cases at which respondent presented evidence pertaining to the remaining additions to tax we need not determine whether the summary_judgment motions satisfy the standards for summary adjudication we shall therefore deny the summary_judgment motions although we largely sustain respondent’s substantive positions therein as discussed below c substantive provision sec_1 sec_6651 sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on such return for each month or fraction thereof during which such failure continues up to a maximum addition of percent for returns more than months delinquent for these purposes the amount_required_to_be_shown_as_tax on the return is reduced by any timely payments of the tax6 and any credits which may be claimed on the return sec_6651 in general payment of income_tax is due on the due_date of the corresponding return determined without regard to any filing extensions sec_6151 sec_6654 sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax as relevant to these cases each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and ii the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 for purposes of sec_6654 an individual’s tax consists of income_tax and self-employment_tax and is determined before the application of any wage withholding credit7 but after the application of other allowable credits sec_6654 see sec_31 there are two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first as relevant to these cases the addition is not applicable if the tax shown on the individual’s return for the year in question or if no return is filed the individual’s tax for that year reduced for these under sec_6654 wage withholding credits are treated as payments of estimated_tax purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the individual’s tax for the preceding_taxable_year was zero sec_6654 d sec_7491 sec_7491 imposes the burden of production in any court_proceeding ie the burden of moving forward with evidence on the commissioner with respect to the liability of any individual for penalties and additions to tax in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate he need not negate the existence of any circumstantial defense such as reasonable_cause 116_tc_438 h conf rept pincite 1998_3_cb_747 furthermore sec_7491 has no effect on the burden_of_proof ie the burden of persuasion higbee v commissioner supra pincite which remains on petitioners in these cases rule effective for taxable years beginning after date the threshold_amount is dollar_figure taxpayer_relief_act_of_1997 publaw_105_34 111_stat_994 sec_7491 applies to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 as referenced in our findings_of_fact the additions to tax not included in the default motions collectively the remaining additions to tax pertain to examinations commenced after date a cf current sec_7491 shifting the burden_of_proof to the commissioner in certain circumstances e discussion petitioners’ form sec_1040 and sec_1040ez respondent contends that the form sec_1040 and sec_1040ez filed by petitioners with respect to the years at issue do not constitute valid returnsdollar_figure in 114_tc_136 we held that a disclaimer statement similar to the ones at issue in these cases rendered the form_1040 to which it was attached invalid we see no reason to depart from the reasoning of that case here accordingly we conclude that dr trowbridge’s form sec_1040 and ms martin’s form sec_1040 and form 1040ez are not valid returns respondent’s sec_6651 determinations as relevant to his sec_6651 determinations respondent produced evidence that petitioners did not file valid federal_income_tax returns for any of the years at issue respondent also produced evidence that neither petitioner made any timely payments of tax with respect to the years at issuedollar_figure we address that contention separately because it is relevant to our analysis of both the sec_6651 and the sec_6654 additions to tax asserted by respondent in his sec_6651 computations respondent properly credited each petitioner with one-half of petitioners’ aggregate wage_withholding_credit where applicable see sec_6651 sec_1_31-1 income_tax regs rule for wage withholding credits of separately filing spouses domiciled in a community continued based on the foregoing we conclude that respondent established a prima facie case that the determination of percent additions to tax under sec_6651 with respect to dr trowbridge for the years and and with respect to ms martin for the years is appropriate thereby satisfying sec_7491 in the absence of any evidence refuting that prima facie case such as reasonable_cause or lack of willful neglect on the part of either petitioner we conclude that petitioners are liable for such additions to tax except as noted below we also accept respondent’s computation of the amounts of those additions as set forth in the notices of deficiency respondent’s sec_6654 determinations as relevant to his sec_6654 determinations respondent introduced into evidence dr trowbridge’s invalid return for in addition to the evidence of invalid and nonexistent returns discussed above in the context of his sec_6651 determinations respondent also produced evidence that aside continued property state respondent also properly credited ms martin with her earned_income_credit for see sec_6651 respondent inexplicably based his sec_6651 computation for ms martin on tax of dollar_figure rather than the dollar_figure amount of tax that appears elsewhere in the notice_of_deficiency issued to her the correct amount of such addition shall be the subject of a rule computation from amounts withheld from wages neither petitioner made any timely payments of tax that could be applied against his or her required annual payments for the years at issue in the absence of valid returns the applicability of the dollar_figure de_minimis exception to the sec_6654 addition_to_tax discussed above is determined on the basis of each petitioner’s tax within the meaning of sec_6654 for the years at issue see sec_6654 in light of the deficiency decisions that we shall enter against petitioners pursuant to our disposition herein of the default motions neither petitioner qualifies for the dollar_figure de_minimis exception for any of the years at issue the impending entry of those deficiency decisions also precludes the applicability of the sec_6654 exception zero tax for preceding year with respect to any of the years at issue based on the foregoing we conclude that respondent established a prima facie case that the determination of additions to tax under sec_6654 with respect to dr trowbridge for the years and and with respect to ms martin for the years is appropriate thereby satisfying sec_7491 absent any evidence refuting that prima facie as is the case with his sec_6651 computations respondent properly credited each petitioner with one-half of petitioners’ aggregate wage_withholding_credit where applicable see sec_6654 supra note sec_1_31-1 income_tax regs supra note case we conclude that petitioners are liable for such additions to tax except as noted below we also accept respondent’s computation of the amounts of those additions as set forth in the notices of deficiency iii sec_6673 penalties respondent asks that we impose a penalty against each petitioner under sec_6673 in the amount of dollar_figure in pertinent part sec_6673 provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure respondent inexplicably based his sec_6654 computation for ms martin on tax of dollar_figure rather than the dollar_figure amount of tax that appears elsewhere in the notice_of_deficiency issued to her in his sec_6654 computation for ms martin rather than reducing her tax by the amount of her earned_income_credit respondent improperly treated that credit as a payment of estimated_tax see sec_6654 and g the correct amounts of those additions to tax shall be the subject of rule_155_computations the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 791_f2d_68 7th cir see also grasselli v commissioner tcmemo_1994_581 quoting coleman a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 115_tc_523 we need not find specific damages to invoke sec_6673 rather that section is a penalty provision intended to deter and penalize frivolous claims and positions in deficiency proceedings 102_tc_596 petitioners do not here argue for any change in the law and there is no plausible argument that as maintained in the disclaimers attached to their form sec_1040 and sec_1040ez the payment of income taxes is voluntary e g 91_tc_88 similarly there is no plausible argument that as maintained in the petitions subjecting petitioners to the same rate_of_tax that applies to federal employees constitutes impermissible disparate treatment see rogers v commissioner tcmemo_2001_20 affd without published opinion 281_f3d_1278 5th cir whatever legitimate arguments may underlie their assignments of error petitioners have emphasized frivolous arguments and for that reason alone deserve to have sec_6673 penalties imposed against them we are also convinced by petitioners’ conduct that they both instituted and maintained these proceedings for delay which is a separate basis for imposing a sec_6673 penalty we struck all but minimal portions of their and 75-page petitions their discovery requests ran to hundreds of pages and we granted respondent’s motions for protective orders with respect thereto in part on the ground that we agreed with respondent that the discovery was intended to burden respondent unduly waste his resources and divert him from trial preparation petitioners actively indeed forcefully prosecuted these cases until weeks before trial at that point they attempted to withdraw their petitions asserting a jurisdictional challenge premised on their disavowal of any commercial relationship with and any enjoyment of benefits from the united_states they refused to appear for trial or for a hearing on respondent’s motions to dismiss for default despite notice thereof in both instances we interpret petitioners’ actions in prosecuting and not prosecuting these cases as evidence of their intent to delay these proceedings there are numerous years and for some years large dollar amounts involved in these cases there is before us another case involving dr trowbridge and his and tax years that case involves conduct similar to that in this case see trowbridge v commissioner tcmemo_2003_165 we think that both petitioners deserve large penalties under sec_6673 it is clear to us that dr trowbridge took the lead in the sanctionable activity here therefore we shall impose on him a penalty of dollar_figure we shall impose on ms martin who filed her own petition and submitted documents and took actions that matched those submitted and taken by dr trowbridge a penalty of dollar_figure to reflect the foregoing appropriate orders will be issued and decisions will be entered under rule
